Citation Nr: 1440098	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his bilateral hearing loss and tinnitus began during service.

The Veteran's service treatment records show normal hearing upon separation from active duty service.  Service treatment records also show significant threshold shifts in hearing acuity during his active duty service.

Post-service private treatment records show complaints of and treatment for bilateral hearing loss and tinnitus.

In March 2009 the Veteran was afforded a VA audiology examination.  The examiner reviewed the claims file and recited the Veteran's reported history.

The Veteran reported that he was exposed to military noise including jet helicopter engines, B-52 bombers and ground support equipment.  

The Veteran's DD-214 confirms that he served in the Air Force as a helicopter mechanic.

After a physical examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was "less likely as not" that the hearing loss and tinnitus "were caused by or a result of military noise exposure" based on "normal hearing sensitivity determined at the separation examination in the service military record."

In light of the Veteran's significant noise exposure in service, the Veteran will be granted the benefit of the doubt.  The claims are granted.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


